 


113 HR 1097 IH: Preserving Jobs in the Oilfield Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1097 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2013 
Mr. Mullin (for himself, Mr. Farenthold, Mr. Lucas, Mr. Lankford, Mr. Young of Alaska, Mr. Cramer, Mr. Ribble, Mr. Pearce, Mr. Stivers, Mr. Olson, Mr. Cole, Mr. Southerland, Mr. Bridenstine, Mrs. Lummis, Mr. Latta, Mr. Franks of Arizona, Mr. Scalise, Mr. Conaway, Mr. Pompeo, Mr. Gohmert, Mr. Barletta, and Mr. Huelskamp) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of Transportation to ensure that on-duty time does not include waiting time at a natural gas or oil well site for certain commercial motor vehicle operators, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preserving Jobs in the Oilfield Act of 2013. 
2.Waiting time exception 
(a)In generalThe Secretary of Transportation shall ensure that the exception described in section 395.1(d)(2) of title 49, Code of Federal Regulations (relating to on-duty time not including waiting time at a natural gas or oil well site) applies to covered operators, except that the exception shall apply to such operators without regard to whether such operators have received special training or operate vehicles specially constructed to service wells. 
(b)Covered operator definedIn this section, the term covered operator means the operator of a commercial motor vehicle transporting supplies, equipment, or materials, including sand or water, to or from a natural gas or oil well site. 
 
